The order appealed from was entered February 31, 1916, from which defendant appealed on February 36,1916. Being a non-enumerated motion, appellant had, under rule 41,† fifteen days after taking her appeal to file the printed appeal papers with the clerk. Hot having done so, the appellant was in default. But if the appeal be perfected and placed on the April calendar of this comt, and counsel are ready when reached, the proceedings in the Surrogate’s Court for collection and payment of the judgment will be stayed pending such appeal. Meantime, however, the examination and accounting by the administratrix are not stayed. Present — Jenks, P. J., Stapleton, Mills, Rich and Putnam, JJ.

 General Rules of Practice, rule 41.—[Rep.